COURT OF APPEALS OF VIRGINIA


            Present: Judges O’Brien, Lorish and Senior Judge Annunziata
PUBLISHED


            Argued at Alexandria, Virginia


            DILLIRAJ BISTA
                                                                                OPINION BY
            v.     Record No. 0904-21-4                                JUDGE ROSEMARIE ANNUNZIATA
                                                                             DECEMBER 6, 2022
            COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                            Stephen C. Shannon, Judge

                           Dawn M. Butorac, Public Defender, for appellant.

                           Katherine Quinlan Adelfio, Assistant Attorney General (Jason S.
                           Miyares, Attorney General, on brief), for appellee.


                   A jury convicted Dilliraj Bista of sodomy of a child under the age of thirteen years by a

            person eighteen years of age or older and aggravated sexual battery, in violation of Code

            §§ 18.2-67.1 and 18.2-67.3, respectively.1 Consistent with the jury’s verdict, the trial court

            sentenced Bista to life plus twenty years’ incarceration. Bista challenges his convictions on

            several grounds. First, Bista argues that the trial court erroneously admitted the child’s

            out-of-court statements under Code § 19.2-268.3. As a matter of first impression, we must

            decide whether that statute conditions admissibility on the declarant’s competency to testify. We

            hold that it does not. Bista also argues that the trial court’s admission of a video depicting the

            child’s forensic interview violated his right to confrontation under the Sixth Amendment of the

            United States Constitution. Next, Bista contends that the trial court erroneously rejected two




                   1
                     The jury acquitted Bista of a related charge of rape of a child under the age of thirteen
            years by a person eighteen years of age or older.
proffered jury instructions. Finally, he argues that the trial court improperly limited the scope of

his closing argument. For the following reasons, we affirm the trial court’s judgment.

                                         BACKGROUND

       On appeal, we review the evidence “in the ‘light most favorable’ to the Commonwealth,

the prevailing party in the trial court.” Hammer v. Commonwealth, 74 Va. App. 225, 231 (2022)

(quoting Commonwealth v. Cady, 300 Va. 325, 329 (2021)). Doing so requires us to “discard the

evidence of the accused in conflict with that of the Commonwealth, and regard as true all the

credible evidence favorable to the Commonwealth and all fair inferences to be drawn therefrom.”

Cady, 300 Va. at 329 (quoting Commonwealth v. Perkins, 295 Va. 323, 324 (2018)).

       In August 2018, R.P. was eleven years old and living with her younger brother and

parents, Hem and Rita. R.P. suffers from autism spectrum disorder, which impairs her

socialization, memory, and ability to learn and communicate. Hem and Rita had immigrated

from Nepal and formed a close relationship with Bista and his family, who were also Nepali.

R.P. referred to Bista as “grandpa” and communicated with him through gestures and basic

English and Nepali phrases.

       On August 17, 2018, Bista had been staying at R.P.’s home for several days while his

wife visited Nepal. That evening, Hem prepared dinner in the kitchen with his parents while

Bista smoked a cigarette outside on the “back deck.” R.P. and her brother were alone in a living

room on the opposite side of the house. Around 8:30 p.m., Rita went upstairs to shower and

when she returned downstairs at 8:45 p.m., she found Bista kneeling behind R.P. on the living

room floor. R.P. was on her hands and knees in a “dog position” with her underwear and shorts

pulled down. Rita screamed and took R.P. upstairs to question her with Hem. R.P. told her

parents that Bista had “licked [her] on the front and back” and “put it on the front and tried to put

it on the back.” Rita removed R.P.’s clothing and placed it inside a plastic grocery bag, tying the

                                                -2-
bag closed. Bista initially denied any wrongdoing, assuring Rita and Hem that he had been

“playing” with R.P., but he later admitted to them that he had “licked [her] private part.” R.P.’s

parents did not report the incident to police, fearing that disclosure would harm their family’s

prestige in the Nepali community. Bista moved to Hawaii the following week.

       On January 29, 2019, R.P. told her special education teacher, Brian Rothe, that “the

previous summer in August” she had been “raped by a family friend” who “looked like a

grandpa.” She told Rothe that the man had “gone back to Nepal” after her mother caught him

“touching [her] inappropriately” and had “kicked him out of the house.” Rothe notified R.P.’s

parents, and Child Protective Services (CPS) was notified of the allegations. The next day, CPS

contacted Fairfax County Detective Thomas Gadell, Jr., to investigate.

       At Gadell’s request, Maria Bonilla conducted a video-recorded forensic interview of R.P.

at SafeSpot Children’s Advocacy Center.2 Describing the incident, R.P. told Bonilla that

“Grandpa Bista” and his family had visited her home for a “dinner party.” Bista found R.P.

alone in the living room and forcefully kissed her by grabbing her neck. R.P. said she tried to

run away but Bista pulled her shirt “nine or ten times,” causing her to fall. Bista forced R.P. into

a “dog” position and removed her shorts. Pointing to her groin, R.P. explained that Bista’s

“mouth was going crazy” as he kneeled behind her and attempted to “lick” her “private part.”

R.P. also said that Bista’s penis “tr[ied] to go in her butt.” She stated that Bista had used his




       2
         Michelle Thames, the executive director of SafeSpot, testified at a pretrial hearing that a
“forensic interview” is a special interview “conducted in [a] neutral setting by a trained
professional forensic interviewer” when “a child makes an allegation of child abuse.” SafeSpot
accepts “referrals” to conduct such interviews exclusively from “law enforcement and [CPS].”
        Detective Gadell arranged the interview. He provided details of the suspected abuse to
Bonilla before she conducted the interview. Gadell watched the interview on a “closed circuit
television” in an adjacent room and Bonilla conferred with him to “make sure [he] didn’t have
any additional questions” before concluding the interview.
                                               -3-
“flip phone” during the assault to video record her “butt” and “private parts,” but someone had

since deleted the videos and the phone was “lost.”

          Police collected the grocery bag containing R.P.’s clothing worn during the assault. After

Bista’s arrest and extradition from Hawaii, Gadell interviewed him3 and obtained a buccal swab

of his DNA. Police also obtained buccal swabs of R.P.’s and Hem’s DNA. Subsequent DNA

testing established that Bista could not be eliminated as a contributor to a DNA mixture

discovered in the “interior crotch” of R.P.’s underpants. In June 2019, a forensic nurse

conducted a “wellness exam” and concluded that R.P. had “no injuries” to her vagina or anus.

                                        Material Proceedings Below

                                  A. Preliminary Hearing and Indictment

          On September 5, 2019, R.P. testified4 at a preliminary hearing that Bista’s wife drove him

to her home before the incident. R.P. stated that Bista initially “just touched [her] private parts

without taking [her] shorts off.” Bista then removed his pants and exposed his “penis” before

inserting it into R.P.’s vagina and “butt.” For the next “forty minutes,” Bista kept “doing these

stuff over and over again,” although R.P. “yelled at [Bista]” and “tried to leave the room several

times.”

          During cross-examination, R.P. testified that Bista did not “pull [her] shirt” during the

assault, but he “prevented [her] from leaving” the room by “blocking” the entrance. Bista also

“left his phone in [a] bag” during the assault and contrary to earlier statements she made during

the forensic interview, he did not use it to photograph or record her.5 R.P. explained that she




          3
              The trial court ruled that Bista’s interview statements were inadmissible at trial.
          4
              Bista did not challenge R.P.’s competency to testify at the preliminary hearing.
          5
         The record reflects that on August 15, 2019, the Commonwealth provided a copy of the
forensic interview video to Bista’s trial counsel.
                                                -4-
learned the terms “penis,” “vagina,” and “sex” through online research as a nine-year-old, and

since she was “8 to 10 years old,” R.P. had watched videos of “people having sex” on the

website “Pornhub.”

       The district court certified the charges to the grand jury, which subsequently indicted

Bista for sodomy of a child under the age of thirteen years and aggravated sexual battery. The

Commonwealth also directly indicted Bista for rape.6

              B. Hearing on Motion to Admit Statements under Code § 19.2-268.3

       Before trial, the Commonwealth moved the trial court to admit R.P.’s out-of-court

disclosures to her parents, teacher, and Bonilla under Code § 19.2-268.3, which makes

admissible certain hearsay statements of child victims of specified crimes. Following briefing by

counsel, the trial court conducted an evidentiary hearing at which Rita testified that she saw Bista

kneeling “very close” behind R.P., whose shorts were “below her knees.” When questioned,

R.P. told Rita that Bista “tried to put his organ inside [her] front and back” and “licked” her

“private parts.” Rita denied that R.P. had ever watched internet pornography and maintained that

R.P. “never lies.” She explained that R.P. was “mildly autistic” and had the “mental” age of a

“four to five-year-old child.”

       Hem testified that immediately after the incident, R.P. said that Bista had “put his private

part into [her] private part” and “licked it.” Hem also denied that R.P. had ever lied, explaining

that she suffered from cognitive deficits and could not distinguish “what is bad and what is

good” because of her autism.

       Rothe could not “remember exactly” whether R.P. had reported that her attacker had

“attempted” or “actually accomplished” the alleged acts of sexual abuse. He also did not recall



       6
        The Commonwealth later amended the sodomy and rape indictments to include
language specifying that Bista was over the age of eighteen years during the offenses.
                                              -5-
R.P. “saying anything about being licked.” R.P. required an IEP7 at school because of her

autism. In Rothe’s experience, she engaged in “attention-seeking behavior” at school—

including “randomly” telling stories and striking “promiscuous poses”—but, to his knowledge,

she had never fabricated an allegation of sexual abuse.

       Bonilla was no longer employed at SafeSpot, but Michelle Thames, SafeSpot’s executive

director, authenticated the video from R.P.’s forensic interview; Thames also confirmed that

Bonilla had followed “appropriate interview techniques.”8

       The trial court considered the factors enumerated in Code § 19.2-268.3 and found that, as

the victim, R.P. had “personal knowledge of the event.” In addition, “extrinsic evidence”

established Bista’s “opportunity to commit the act,” including Rita’s personal observations of

“physical interactions” that were “consistent with [R.P.]’s statement.” The trial court found no

motive for R.P. or her parents to fabricate the accusations, and it found Rothe, Rita, and Hem’s

testimony credible. Finally, the trial court found that R.P. provided “a very detailed recollection

of the event,” despite “some inconsistencies” and being “mildly autistic.” Thus, the trial court

concluded that “sufficient indicia of reliability” rendered her statements “inherently trustworthy”

and therefore admissible under Code § 19.2-268.3.9




       7
          According to Rothe’s testimony, an “IEP” is an “Individualized Education Program”
designed to accommodate the specialized needs of children with “learning” or “emotional”
disabilities.

      The trial court reviewed the video of R.P.’s forensic interview, which the
       8

Commonwealth introduced as an exhibit during the hearing.
       9
          The trial court ruled that the video of the forensic interview was inadmissible to the
extent it contained statements irrelevant to “the purported acts directed against [R.P.].”
Accordingly, the trial court ordered the Commonwealth to redact those portions of the video.
                                                  -6-
 C. Hearing on Victim’s Competency and Bista’s Motion to Exclude Forensic Interview Video

       Bista then moved to exclude the video of R.P.’s forensic interview from trial under the

Sixth Amendment’s Confrontation Clause. Bista also requested an evidentiary hearing to

determine R.P.’s competency to testify. Following additional briefing by counsel,10 the trial

court conducted another evidentiary hearing.

       Detective Gadell testified that at a pre-hearing meeting with the prosecutor, R.P. had

disclosed that some of her preliminary hearing testimony was false. R.P. said that Bista’s wife

had been “on vacation” during the incident and it was untrue that R.P. watched internet

pornography. Hem testified regarding the meeting and denied that R.P. had intentionally lied.

Rather, R.P.’s autism diminished her capacity to answer questions. Hem explained that R.P.

“cannot focus a long time” and “will just say things that aren’t true without thinking about it”

unless granted a “break” from questioning. Hem also denied that he or Rita had ever “coached”

R.P.’s testimony regarding the assault.

       R.P. was examined regarding her comprehension of an oath and ability to tell the truth.

The prosecutor asked, “[I]f I were to say this wall behind you is black w[ould] that be telling the

truth or telling a lie?” R.P. replied, “[t]elling the truth,” despite confirming that the wall was

“beige.” During cross-examination, R.P. told counsel, “The color of your car is probably 2268

or something.” When defense counsel asked the number of people to whom R.P. had reported

the assault, R.P. described an unrelated incident in which an “Indian person” contacted her on

social media and said that she was “sexy.”

       R.P. admitted that she had testified to “false facts” at the preliminary hearing; she stated

that Bista’s wife had not driven him to her home, and she had “purposely lied” about watching

internet pornography. She explained that after the preliminary hearing, “My mom said that I


       10
            In their briefs, the parties did not dispute that Bonilla was unavailable to testify at trial.
                                                    -7-
don’t watch the videos” and said “I was lying.” Continuing, R.P. testified, “My mom is trying to

make me not think I watch” and “told me that it was a secret” and “does not want to tell that to

the judge.” R.P. also admitted that she had lied to her parents and teachers regarding unrelated

matters. She maintained, however, that she was “telling the truth” about the assault and again

described it in detail. Defense counsel asked R.P. specifically whether she had “ever changed

[her] story about” the assault. R.P. responded, “Yeah,” but maintained, “I just changed the part

where [Bista’s] grandma came into the house.”11

       The trial court found that R.P. had the capacity to “observe,” “recall,” and

“communicate” events “to the extent that she has alleged to have been at home with [Bista] and

has a recollection.” The trial court also found that Rita “had some influence” on R.P.’s memory

of “whether she was sodomized.” On balance, the trial court determined that R.P. did not have

the “capacity to comprehend the legal significance of an oath,” “distinguish truth from a

falsehood,” or “understand the questions propounded and make intelligent answers.”

Accordingly, the trial court concluded that R.P. was “not competent to testify at this time.”

       On the motion to exclude the video of the forensic interview, the trial court concluded

that Bonilla’s statements were not testimonial hearsay because they were not offered for their

truth, but to “give context” to R.P.’s responses during the interview. Accordingly, the trial court

ruled those statements admissible. The trial court deferred ruling on the admissibility of R.P.’s

interview statements and set a hearing for further argument.

     D. Hearing on Motion to Reconsider Ruling on Admissibility under Code § 19.2-268.3

       Bista moved the trial court to reconsider its ruling on the admissibility of R.P.’s

out-of-court statements under Code § 19.2-268.3. In denying Bista’s motion, the trial court



       11
          From the context, it appears that R.P. was referring to Bista’s wife driving him to
R.P.’s residence before the assault, rather than Bista’s grandmother.
                                                 -8-
explicitly considered each of the statutory factors and reiterated its previous findings. In

addition, the trial court found that no evidence established “that [R.P] was in pain or distress

when making the statements.” The trial court concluded that “the totality of the circumstances”

established that R.P.’s out-of-court statements to her parents, teacher, and Bonilla were

“inherently trustworthy,” notwithstanding R.P.’s “age,” “mental infirmities,” and prior

“inconsistent statements.” The trial court also found that the DNA evidence, Bista’s inculpatory

admissions, and Hem and Rita’s testimony describing the incident sufficiently corroborated

Bista’s alleged acts of sexual abuse.

        On the motion to exclude the forensic interview video, the trial court concluded that

R.P.’s statements to Bonilla were testimonial hearsay but Bista previously had “the opportunity

at the preliminary hearing to cross examine [R.P.] about the specific allegations.”12 Accordingly,

the trial court ruled those statements admissible at trial.13

                             E. Trial and Post-Conviction Proceedings

        Neither R.P. nor Bonilla testified at trial. During opening statements, the Commonwealth

and Bista advised the jury that R.P. was unavailable because the trial court had found her

incompetent to testify.

        The Commonwealth introduced the video of R.P.’s forensic interview and a transcript of

her preliminary hearing testimony. The nurse who had conducted the “wellness check” testified


        12
          During argument on the motion, Bista’s counsel conceded that at the preliminary
hearing, she had a copy of the forensic interview video and that the Commonwealth did not
object during R.P.’s cross-examination. Defense counsel argued, however, that R.P.’s
cross-examination during the preliminary hearing was insufficient because at the time “Bista was
not charged with the crime of rape,” R.P. was likely incompetent because of her autism, counsel
had not received complete discovery concerning R.P.’s statements regarding the incident or
school records disclosing R.P.’s history of IEPs, and R.P. later admitted to testifying falsely at
the preliminary hearing.
        13
          The trial court also granted the Commonwealth’s separate motion to admit a transcript
of R.P.’s preliminary hearing testimony at trial, over Bista’s objection.
                                                -9-
that the results of her examination of R.P. were “normal.” Rita and Hem testified regarding the

incident, and Rothe recounted R.P.’s disclosures.

       Mimi Smith, a senior forensic analyst with the Virginia Department of Forensic Science,

was qualified as an expert in “forensic biology and DNA and body fluids.” Using

“Y-chromosome” DNA analysis, she developed a “major profile” from a DNA mixture found in

the interior of the “crotch” of the underpants R.P. had worn during the assault; the major profile

comprised DNA from two male contributors. Smith eliminated Hem as a contributor but could

not eliminate Bista—or “any of his patrilineally related male relatives”—as a contributor to the

major profile.14 Bista was the only member of his family present during the alleged assault.

       During his case-in-chief, Bista introduced a transcript of R.P.’s testimony from the

competency hearing and the trial court’s order finding her incompetent to testify. Dr. Brandie

Bartlett, an expert in “clinical and child psychology,” testified that “people with autism have

more difficulty maintaining lies.” Based on her review of R.P.’s school records,15 the transcript

of her preliminary hearing testimony, and the forensic interview video, Dr. Bartlett opined that

R.P. had “memory issues” and a limited capacity to “recall the details of a story in the correct

sequence.” In addition, Dr. Bartlett noted that R.P.’s academic history reflected that she required

IEPs, failed standardized tests, and exhibited “hyperactivity,” “inattentiveness,” and “significant

delays in expressive and receptive language.”

       Dr. Thomas McClintock, an expert in “forensic DNA analysis,” testified that DNA can

transfer among surfaces and degrade from contaminants. He opined that because R.P.’s clothing



       14
          Smith testified that she observed the major profile zero times in 29,275 unrelated
individuals, and applying a 95% upper confidence interval resulted in a frequency of
approximately one in 2,800 individuals in the Caucasian population, 2,300 individuals in the
African American population, and 2,000 individuals in the Hispanic population.
       15
            The trial court admitted R.P.’s school records into evidence.
                                                - 10 -
had been stored in a tied plastic bag for approximately six months, the DNA present in R.P.’s

underpants may not have originated from Bista’s direct physical contact, and “moisture” and

“microbial growth” potentially contaminated the DNA. Dr. McClintock also testified that he had

reviewed Smith’s “raw data” and “could not exclude” Hem as a contributor to the “major” DNA

profile recovered from the interior crotch of the underpants. In rebuttal, Smith testified that she

observed no evidence of “mold” or DNA “degradation” during her analysis.

       The Commonwealth argued to the jury that R.P.’s allegations were credible, emphasizing

consistencies among R.P.’s out-of-court statements, prior testimony, and the DNA evidence.

Bista countered that the “Commonwealth’s entire case rises and falls on whether or not you

believe [R.P.]” and asserted there was “absolutely no reason” to do so. Citing specific examples

from R.P.’s school records, Bista argued that she was unable to provide an accurate account or

discern the truth. Continuing, Bista argued that autistic children “can’t maintain their lie and

that’s exactly what we have here.” Bista urged the jury to disbelieve R.P. because her

competency hearing testimony proved that she “clearly” lacked any “understanding of what it

means to tell the truth or to tell a lie,” which he asserted—without objection—was the reason

R.P. had been declared incompetent to testify. Noting multiple inconsistencies in R.P.’s

accounts—including numerous examples from R.P.’s forensic interview statements—Bista

argued that R.P. “is incredibly influenced by things her parents say,” her assertions were

sometimes physically impossible, and “[w]e know that every single thing that [she] has said has

been inconsistent with something previously.” Bista concluded that R.P. “cannot be believed.”




                                               - 11 -
       The jury convicted Bista of sodomy of a child under the age of thirteen years by a person

eighteen years of age or older and aggravated sexual battery. The trial court denied Bista’s

subsequent motion to set aside the jury’s verdict.16 Bista appeals.

                                            ANALYSIS

                     I. Admissibility of the Child’s Out-of-Court Statements

                                      A. Standard of Review

       This Court “review[s] a trial court’s decision to admit or exclude evidence” for abuse of

discretion and “will not disturb a trial court’s decision to admit evidence absent a finding of

abuse of that discretion.” Kenner v. Commonwealth, 299 Va. 414, 423 (2021) (quoting Avent v.

Commonwealth, 279 Va. 175, 197 (2010)). When evaluating a trial court’s evidentiary ruling,

“we do not substitute our judgment for that of the trial court. Rather, we consider only whether

the record fairly supports the trial court’s action.” Carter v. Commonwealth, 293 Va. 537, 543

(2017) (quoting Grattan v. Commonwealth, 278 Va. 602, 620 (2009)). “Only when reasonable

jurists could not differ can we say an abuse of discretion has occurred.” Lambert v.

Commonwealth, 70 Va. App. 740, 749 (2019) (quoting Thomas v. Commonwealth, 44 Va. App.

741, 753, adopted upon reh’g en banc, 45 Va. App. 811 (2005)). The “abuse-of-discretion

standard [also] includes review to determine that the discretion was not guided by erroneous

legal conclusions.” Carter, 293 Va. at 543-44 (alteration in original) (quoting Porter v.

Commonwealth, 276 Va. 203, 260 (2008)). “In determining whether the trial court made an error

of law, ‘we review the trial court’s statutory interpretations and legal conclusions de novo.’”

Auer v. Commonwealth, 46 Va. App. 637, 643 (2005) (quoting Rollins v. Commonwealth, 37


       16
           During argument on the motion, Bista’s trial counsel reiterated that R.P.’s
cross-examination during the preliminary hearing did not satisfy the Confrontation Clause
because after the hearing, the Commonwealth brought an additional charge, Bista received more
discovery and school records, R.P. admitted to falsely testifying at the preliminary hearing, and
the trial court found her incompetent to testify.
                                                - 12 -
Va. App. 73, 79 (2001)); see also Cortez-Rivas v. Commonwealth, 300 Va. 442, 444 (2022)

(observing that appellate courts review de novo “whether the admission of evidence violates a

defendant’s confrontation right” (quoting Logan v. Commonwealth, 299 Va. 741, 745 (2021))).

       “The measure of the burden of proof with respect to factual questions underlying the

admissibility of evidence is proof by a preponderance of the evidence.” Campos v.

Commonwealth, 67 Va. App. 690, 702 (2017) (quoting Witt v. Commonwealth, 215 Va. 670, 674

(1975)). A trial court resolves factual questions underlying admissibility. Bloom v.

Commonwealth, 262 Va. 814, 821 (2001). Such findings are binding on appeal “unless ‘plainly

wrong’ or without evidence to support them.” Campos, 67 Va. App. at 702 (quoting McGee v.

Commonwealth, 25 Va. App. 193, 198 (1997) (en banc)).

              B. The trial court properly construed and applied Code § 19.2-268.3.

       Bista contends that R.P.’s out-of-court statements concerning the sexual abuse were

inadmissible under Code § 19.2-268.3 because “[o]nce [R.P.] was declared incompetent to

testify, her statements no longer met the requirement of being inherently trustworthy.” Bista also

argues that the trial court improperly weighed the statutory factors to conclude that R.P.’s

statements were inherently trustworthy. Bista maintains that R.P.’s statements were “inherently

untrustworthy” considering her falsehoods, inconsistent accounts, and “attention-seeking”

behavior. Finally, Bista contends that the record lacks the “corroborative evidence” of the

alleged acts of sexual abuse Code § 19.2-268.3(B)(2)(b) requires. We disagree.

       “The primary purpose of statutory interpretation ‘is to ascertain and give effect to

legislative intent.’” Holloway v. Commonwealth, 72 Va. App. 370, 375 (2020) (quoting Botkin

v. Commonwealth, 296 Va. 309, 314 (2018)). This Court “determines legislative intent from the

words employed in the statute.” Botkin, 296 Va. at 314 (quoting Alger v. Commonwealth, 267

Va. 255, 259 (2004)). “When the language of a statute is unambiguous, we are bound by the

                                               - 13 -
plain meaning of the words used.” Antisdel v. Ashby, 279 Va. 42, 48 (2010). Moreover, we

“‘presume that the legislature chose, with care, the specific words of the statute’ and that ‘[t]he

act of choosing carefully some words necessarily implies others are omitted with equal care.’”

VEPCO v. State Corp. Comm’n, 300 Va. 153, 163 (2021) (alteration in original) (quoting

Wal-Mart Stores East, LP v. State Corp. Comm’n, 299 Va. 57, 70 (2020)). “Courts are not

permitted to rewrite statutes. This is a legislative function. The manifest intention of the

legislature, clearly disclosed by its language, must be applied.” Chesapeake Hosp. Auth. v. State

Health Comm’r, ___ Va. ___, ___ (May 19, 2022) (quoting Anderson v. Commonwealth, 182

Va. 560, 566 (1944)).

                   1. Competency and Admissibility under Code § 19.2-268.3

       As a matter of first impression, we must determine whether Code § 19.2-268.3

categorically bars a child victim’s out-of-court statements describing any act directed against the

child relating to an offense against children when, as here, the trial court has found the child

incompetent to testify. We hold that it does not.

       Code § 19.2-268.3 creates a hearsay exception for the out-of-court statements of child

victims of specified crimes, provided that: (1) “the time, content, and totality of circumstances

surrounding the statement[s]” provide “sufficient indicia of reliability” to render the statements

“inherently trustworthy,” and (2) the child testifies or is declared unavailable to testify. Code

§ 19.2-268.3(B). To determine whether the statements are “inherently trustworthy,” the trial

court “may consider” six non-exclusive enumerated factors. Code § 19.2-268.3(B)(1)(a)-(f). If

the child is declared unavailable to testify, the statute mandates that there must be “corroborative

evidence of the act relating to an alleged offense against children.” Code § 19.2-268.3(B)(2)(b).

       Read plainly, Code § 19.2-268.3 does not predicate admissibility on the child’s

competency to testify. See Chenevert v. Commonwealth, 72 Va. App. 47, 57 (2020) (holding

                                                - 14 -
that the “only” limitations on admissibility under Code § 19.2-268.3 are those the statute

expressly contains). To the contrary, the statute expressly contemplates that some children will

be unavailable and addresses that circumstance by requiring “corroborative evidence of the act”

giving rise to the charge. Code § 19.2-268.3(B)(2)(b). But Bista’s proposed categorical rule that

a finding of incompetency necessarily renders the out-of-court statement inadmissible is

inconsistent with the statute’s express provision for exactly that circumstance. We may not

“rewrite” the statute to include a competency requirement that the General Assembly has

omitted. Chesapeake Hosp. Auth., ___ Va. at ___ (quoting Anderson, 182 Va. at 566).

Accordingly, we decline Bista’s invitation to do so. Cf. Chenevert, 72 Va. App. at 57 (declining

to construe Code § 19.2-268.3 as limiting admissibility to statements made during forensic

interviews).17

       Fortifying this conclusion, the United States Supreme Court has considered similar

statutes in the context of the Confrontation Clause and recognized that a child sexual assault

victim’s incompetency to testify does not per se render the child’s out-of-court disclosures

inadmissible. In Ohio v. Clark, 576 U.S 237, 250-51 (2015), the Supreme Court held that the

trial court’s admission of a three-year-old child abuse victim’s hearsay statements under Ohio’s

“tender years” statute18 did not violate the Confrontation Clause, despite the child’s


       17
           Other state courts have considered so-called “tender years” statutes similar to Code
§ 19.2-268.3 and held that a child sexual assault victim’s incompetency to testify does not
automatically preclude admission of the child’s out-of-court disclosures of abuse. See, e.g.,
Commonwealth v. Walter, 93 A.3d 442, 452 (Pa. 2014) (holding that a child’s competency to
testify “is a distinct issue from the admissibility of a child’s out-of-court statements” under
tenders years statute); In re Cindy L., 947 P.2d 1340, 1353 (Cal. 1997) (holding that a child’s
“truth competence is a factor in determining the reliability of a hearsay statement” but “not
necessarily” dispositive); State v. Doe, 719 P.2d 554, 557-59 (Wash. 1986) (en banc) (holding
that a child victim’s incompetency did not bar admission of his hearsay statements under
statutory tender years act). Although not binding on this Court, such authority is persuasive.

        Ohio’s tender years statute allows hearsay by certain child victims describing
       18

completed or attempted acts of “sexual activity” or “physical harm” if, in addition to other
                                              - 15 -
unavailability for cross-examination due to his incompetency to testify. The Supreme Court

reasoned that “at the time of the founding,” common law courts “regularly admitted” hearsay

from child sexual assault victims despite their unavailability because of their incompetency. Id.

at 249. Similarly, in Idaho v. Wright, 497 U.S. 805, 824 (1990),19 the Supreme Court held that

even though the trial court had found the child victim incompetent to testify at trial, the

admission of her out-of-court statements describing her sexual abuse under Idaho’s residual

hearsay exception20 did not violate the Sixth Amendment. The Supreme Court expressly rejected

the contention that the child’s out-of-court statements were “per se unreliable, or at least

presumptively unreliable, on the ground that the trial court found [her] incompetent to testify at

trial.” Id. The Supreme Court emphasized that the “Confrontation Clause does not erect a per se

rule barring the admission of prior statements of a declarant who is unable to communicate to the

jury at the time of trial.” Id. at 825.

        In sum, the plain language of Code § 19.2-268.3 dispels Bista’s claim that the statute

categorically bars the admission of a child’s out-of-court statement when the trial court has found

that child incompetent to testify. That the United States Supreme Court and other state courts

have rejected similar claims solidifies this conclusion. Accordingly, we hold that the trial court




requirements, “the court finds that the totality of the circumstances surrounding the making of
the statement provides particularized guarantees of trustworthiness that make the statement”
reliable and “there is independent proof of the sexual activity.” Ohio Evid. R. 807(A)(1).
        19
          Crawford v. Washington, 541 U.S. 36, 52 (2004), and its progeny have since overruled
Wright’s progenitor, Ohio v. Roberts, 448 U.S. 56 (1980), by supplanting the “reliability test”
with the now-familiar “primary purpose” test for determining whether the admission of hearsay
violates the Confrontation Clause. See Davis v. Washington, 547 U.S. 813, 823 (2006).
Nevertheless, Wright remains informative in the context of interpreting hearsay statutes.
        20
         Idaho Rule of Evidence 803(24)(A) made admissible out-of-court statements otherwise
unaddressed by other exceptions to the rule against hearsay provided that, inter alia, the
statements had “equivalent circumstantial guarantees of trustworthiness.”
                                              - 16 -
correctly concluded that R.P.’s incompetency to testify did not automatically render her hearsay

statements inadmissible.

                                 2. Weighing of Statutory Factors

       Bista further contends that the trial court erroneously weighed the factors enumerated in

Code § 19.2-268.3 to conclude that R.P.’s statements were inherently trustworthy. He argues

that “inconsistencies” and falsehoods in R.P.’s multiple accounts of the assault, considered with

her impaired “maturity and mental state” made her statements “inherently untrustworthy.” Bista

also argues that the trial court should have concluded from R.P.’s history of “attention-seeking

behavior” that she had a “motive to falsify her claims.” In essence, Bista asks this Court to

reassess the trial court’s factual conclusions.

       We are “bound by the trial court’s ‘findings of historical fact unless “plainly wrong” or

without evidence to support them.’” Park v. Commonwealth, 74 Va. App. 635, 645 (2022)

(quoting McGee, 25 Va. App. at 198); see McMillan v. Commonwealth, 277 Va. 11, 18 (2009)

(On appeal “great deference is given to the factfinder who, having seen and heard the witnesses,

assesses their credibility and weighs their testimony.” (quoting Young v. Commonwealth, 275

Va. 587, 590 (2008))). Thus, we must defer to the fact finder’s responsibility “to resolve

conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic

facts to ultimate facts.” Abdullah v. Commonwealth, 53 Va. App. 750, 755 (2009) (quoting

Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

       The record supports the trial court’s conclusion that R.P.’s statements to her parents,

teacher, and Bonilla were inherently trustworthy. The evidence established R.P.’s “personal

knowledge of the event” and that she provided detailed and largely-consistent accounts of the

assault to her parents, teacher, and Bonilla. See Code § 19.2-268.3(B)(1)(a). Rita and Hem

consistently testified that immediately after the assault, R.P. reported that Bista had touched and

                                                  - 17 -
“licked” her “private parts.” Consistent with that disclosure, R.P. told Rothe that she had been

raped by a family friend the previous summer in August. The video of R.P.’s forensic interview

demonstrated that R.P. provided a detailed account of the assault consistent with her previous

accounts. Furthermore, despite some discrepancies, R.P.’s testimony “did not waiver” with

respect to the essential acts constituting the offenses. See Nobrega v. Commonwealth, 271 Va.

508, 518 (2006) (holding that a “child’s mental health history” and “inconsistencies” in the

child’s account “bear[] on the weight to be given her testimony” but do not render such

testimony inherently incredible). Moreover, the trial court expressly considered R.P.’s “age,

maturity, and mental state” and determined that she had “a very detailed recollection of the

event,” notwithstanding “some inconsistencies” in her account and being “mildly autistic.” See

Code § 19.2-268.3(B)(1)(b). The trial court also had the opportunity to watch and listen to Hem,

Rita, and Rothe testify concerning R.P.’s statements and expressly concluded that they were

credible. See Code § 19.2-268.3(B)(1)(c).

       Although R.P. engaged in “attention-seeking” behavior at school, no evidence suggests

she did so at home or in other settings. Nor did any evidence establish that she harbored any

animus toward Bista before the incident. Furthermore, Hem testified that he did not “coach”

R.P.’s testimony, Bista was a close family friend, and Hem had refrained from contacting police

due to fear of embarrassment in the Nepali community. From that evidence, the trial court

reasonably concluded that neither R.P. nor her family had a motive to “falsify or distort” the

alleged offenses. Code § 19.2-268.3(B)(1)(d). The trial court also found no evidence that R.P.

was “suffering pain or distress” during the disclosures. Code § 19.2-268.3(B)(1)(e). Finally, the

record contained “extrinsic evidence” establishing Bista’s “opportunity to commit” the assault.

See Code § 19.2-268.3(B)(1)(f). Rita found Bista kneeling on the floor behind R.P., who was in




                                              - 18 -
“dog” position and partially nude. In addition, Bista’s DNA was inside of R.P.’s underpants and

he admitted to Hem and Rita that he had “licked” R.P.’s “private part.”

       Viewing that evidence under our deferential standard of review, we cannot conclude that

the trial court’s findings were plainly wrong or without evidentiary support. Park, 74 Va. App.

at 645 (quoting McGee, 25 Va. App. at 198). Accordingly, we hold that the trial court did not

abuse its discretion by admitting R.P.’s out-of-court statements under Code § 19.2-268.3. Id.

                                    3. Corroborative Evidence

       Bista further contends that “[a]bsolutely no corroborative evidence existed” of the alleged

acts of rape, sodomy, and aggravated sexual battery to satisfy Code § 19.2-268.3(B)(2)(b). He

argues that the evidence established at most his mere “opportunity” to commit the crimes, which

he contends is insufficient.

       Code § 19.2-268.3 does not define “corroborative evidence.” In general, “when a

particular word in a statute is not defined therein, a court must give it its ordinary meaning.”

Moyer v. Commonwealth, 33 Va. App. 8, 35 (2000) (en banc). “Corroboration” denotes

“confirmation or support by additional evidence or authority.” Corroboration, Black’s Law

Dictionary (11th ed. 2019). We have held that in general, “[c]orroborative evidence is such

evidence as tends in some degree, of its own strength and independently, to support some

essential allegation or issue.” Haas v. Commonwealth, 74 Va. App. 586, 629 (2022) (quoting

Commonwealth v. Proffitt, 292 Va. 626, 638 (2016)). Such evidence “tends to confirm and

strengthen” a witness’s testimony by “show[ing] the truth, or the probability of its truth.” Penn

v. Manns, 221 Va. 88, 93 (1980) (quoting Brooks v. Worthington, 206 Va. 352, 357 (1965)).

Corroborative evidence need not “be sufficient to support a verdict” or remove “all doubt,” but

only provide “more strength than was had before.” Id. (quoting Brooks, 206 Va. at 357). There

is no formula for determining what constitutes adequate corroboration; and “ea[ch] case must be

                                               - 19 -
decided on its own facts and circumstances.” Seaboard Citizens Nat’l Bank of Norfolk v. Revere,

209 Va. 684, 693 (1969) (quoting Brooks, 206 Va. at 357). Corroborative evidence includes

“independent evidence connecting the declarant with the confessed crime,” such as “testimony

from other witnesses” and “physical evidence.” Rankins v. Commonwealth, 31 Va. App. 352,

362 (2000), overruled on other grounds in Crawford v. Washington, 541 U.S. 36, 52 (2004). In

addition, we have recognized that “admissions from the defendant corroborating the challenged

hearsay” are often especially compelling. Henderson v. Commonwealth, 59 Va. App. 641, 650

(2012), aff’d, 285 Va. 318 (2013).

       The record contains corroborative evidence of Bista’s acts relating to R.P.’s alleged rape,

sodomy, and aggravated sexual battery. Forensic testing proved that Bista could not be

eliminated as a contributor to a DNA mixture discovered in the interior crotch of R.P.’s

underpants. Rita also testified that she observed Bista kneeling behind R.P., whose shorts were

drawn below her knees. Finally, Bista confessed that he “licked” R.P.’s “private part.”

Collectively, that corroborative evidence satisfies Code § 19.2-268.3(B)(2)(b).21

   C. Bista has not established that he did not have a prior opportunity to cross-examine R.P.

       Bista argues that even if the statements were otherwise admissible under Code

§ 19.2-268.3, the trial court’s admission of the forensic interview video violated the Sixth

Amendment. He contends that the video contained testimonial hearsay but neither R.P. nor

Bonilla was “subject to cross-examination” at trial.22 Conceding that he had a prior opportunity



       21
          In his brief, Bista asks this Court to conclude that there was insufficient corroborative
evidence based on cases concerning corpus delicti necessary to corroborate a defendant’s
extrajudicial confession. The authorities upon which Bista relies are inapposite because they
address a distinct quantum of proof: sufficiency to sustain a conviction, rather than admissibility
of evidence.
       22
            In their briefs, the parties do not dispute that R.P. and Bonilla were unavailable to
testify at trial.
                                                   - 20 -
to cross-examine R.P. at the preliminary hearing, Bista maintains that various circumstances

prevented his counsel from conducting a “complete cross-examination” sufficient to satisfy his

right to confrontation. We disagree.

       The Confrontation Clause of the Sixth Amendment to the United States Constitution,

made applicable to the States via the Fourteenth Amendment, provides that “[i]n all criminal

prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses against

him.” U.S. Const. amend. VI. The Sixth Amendment bars a witness’s testimonial statement

against a defendant “unless the witness appears at trial or, if the witness is unavailable, the

defendant had a prior opportunity for cross-examination.” Melendez-Diaz v. Massachusetts, 557

U.S. 305, 309 (2009). But “[t]he Confrontation Clause guarantees only an opportunity for

effective cross-examination, not cross-examination that is effective in whatever way, and to

whatever extent, the defense might wish.” Campos, 67 Va. App. at 703 (emphasis added)

(quoting Abney v. Commonwealth, 51 Va. App. 337, 350 (2008)); accord Massey v.

Commonwealth, 67 Va. App. 108, 134 (2016). Moreover, the constitutional protection applies

solely to “testimonial hearsay.” Davis v. Washington, 547 U.S. 813, 823 (2006); accord

Wimbish v. Commonwealth, 51 Va. App. 474, 486 (2008). In determining whether a statement is

testimonial, courts ask “whether, in light of all the circumstances, viewed objectively, the

‘primary purpose’ of [the statement] was to ‘creat[e] an out-of-court substitute for trial

testimony.’” Logan, 299 Va. at 745 (alterations in original) (quoting Clark, 576 U.S. at 245).

                                       1. Bonilla’s Statements

       The Confrontation Clause did not apply to Bonilla’s statements because they were not

hearsay. “Hearsay is an out-of-court statement offered for the truth of the matter asserted

therein.” Davis v. Commonwealth, 73 Va. App. 500, 507 (2021) (citing Va. R. Evid. 2:801(c)).

“[I]f the value of the evidence is not tied to its credibility—i.e. is not offered for its truth—then

                                                - 21 -
the hearsay rule does not operate to exclude it.” Id. at 508 (citing Winston v. Commonwealth,

268 Va. 564, 591 (2004)). “A statement offered to provide context to an admission is not

hearsay because it is not offered to prove the truth of the matter asserted therein.” Swain v.

Commonwealth, 28 Va. App. 555, 560 (1998). At trial, the Commonwealth did not offer

Bonilla’s statements for their truth, but solely to “provide context” for the jury to understand

R.P.’s disclosures of sexual abuse. As non-hearsay, Bonilla’s statements did not implicate the

Confrontation Clause. Cf. Wimbish, 51 Va. App. at 486 (holding that the Confrontation Clause

did not apply to a police officer’s non-hearsay statements). Accordingly, there is no error in the

trial court’s admission of Bonilla’s statements. Id.

                                        2. R.P.’s Statements

       Although the trial court held that R.P.’s statements during the forensic interview were

testimonial hearsay, we cannot conclude that their admission deprived Bista of his right to

confrontation.

       Bista acknowledges that he had a prior opportunity to cross-examine R.P. at the

preliminary hearing, but asserts that the examination was defective because at the time: (1) Bista

“did not face a rape charge”; (2) “[n]either complete discovery nor all of [R.P.’s] school records

had been disclosed”; (3) Bista was unaware of additional statements “to R.P.’s parents and her

teacher” admitted at trial; (4) R.P. “purposefully” lied regarding certain facts; and (5) R.P.’s

autism—“the condition that rendered her incompetent”—made her cross-examination

“meaningless.” Our case law compels a different conclusion.

       In Massey, this Court rejected a similar argument. In Massey, the victim in a prosecution

for rape and abduction died after testifying at the preliminary hearing but before trial. 67

Va. App. at 118-19. During the preliminary hearing, the victim claimed that she was unable to

recall details of the incident. Id. at 116-18. After the preliminary hearing, the Commonwealth

                                                - 22 -
indicted Massey on an additional charge of abduction with intent to defile. Id. at 118. The

Commonwealth also disclosed phone records and photographs that contradicted the victim’s

preliminary hearing testimony. Id. Massey moved in limine to exclude the victim’s preliminary

hearing testimony from trial, arguing that admitting the preliminary hearing transcript into

evidence would violate the Confrontation Clause. Id. He contended that he had not had a full

opportunity to cross-examine the victim at the preliminary hearing because the Commonwealth

indicted him on the additional charge after the hearing and disclosed phone records he could

have used to impeach the victim. Id. Massey also argued that the victim’s alleged forgetfulness

had rendered her functionally “unavailable.” Id. The trial court denied the motion. Id. At trial,

Massey introduced numerous text messages that contradicted the victim’s “memory lapses” and

otherwise impeached her credibility. Id. at 134.

          On appeal, Massey challenged the introduction of the victim’s preliminary hearing

testimony at trial as a violation of his right to confrontation. Id. at 123-24. This Court held that

the additional charge was irrelevant because it arose from the same “factual basis” as the others

and Massey had cross-examined the victim regarding those facts. Id. at 136. The phone records’

untimely disclosure was also inconsequential because “[t]he fact that additional information that

might have been used in the examination of a witness is discovered after the witness testifies

does not render the examination infirm.” Id. at 129. Further, by introducing the victim’s

contradictory text messages, Massey had impeached the victim’s credibility at trial “through

other means.” Id. at 128. Accordingly, there was no violation of the Confrontation Clause. Id.

at 134.

          We find Massey dispositive of Bista’s argument. As in Massey, it is immaterial that the

Commonwealth indicted Bista for rape after the preliminary hearing because the new charge

stemmed from the same “factual basis” and Bista rigorously cross-examined R.P. regarding those

                                                - 23 -
facts. Id. at 136. Although Bista may have used previously-undisclosed school records or

statements to conduct a more thorough cross-examination of R.P., that circumstance “[did] not

render the examination infirm” because he introduced the impeaching information into evidence.

Id. at 129. Notwithstanding R.P.’s late admission that she had lied at the preliminary hearing,

Bista extensively cross-examined her specifically about her false testimony during the

subsequent competency hearing and introduced that transcript into evidence. Finally, to the

extent that Bista contends that R.P.’s autism rendered her de facto incompetent—and therefore

“unavailable” during the preliminary hearing—this Court rejected Massey’s analogous argument.

Id. at 133-34. Moreover, Bista did not challenge R.P.’s competency to testify at the preliminary

hearing. Indeed, he exploited R.P.’s autism to attack her credibility at trial by arguing that her

mental condition made her incapable of telling the truth. “That this credibility attack did not

result in an acquittal does not mean that appellant was denied his right of cross-examination.”

Id. at 134.

        The dissent asserts that Massey is inapposite because it addresses only “whether a

later-unavailable declarant’s prior preliminary hearing transcript can be introduced at trial when

the defendant had the opportunity to cross-examine that declarant at that preliminary hearing.”

According to the dissent, this case presents the “entirely different” question of “whether the

general ability to cross-examine” a later-unavailable witness “at a pretrial hearing can satisfy the

Confrontation Clause” if the Commonwealth did not introduce the witness’s specific out-of-court

testimonial statements later admitted at trial. As a matter of first impression, the dissent would

hold that “out-of-court testimonial statements must be introduced by the Commonwealth at a

prior hearing for a defendant to have a constitutionally adequate opportunity for

cross-examination about those statements.” Therefore, the dissent concludes that “Bista had no

opportunity to cross-examine” R.P. about her forensic interview statements because the

                                               - 24 -
Commonwealth did not introduce those statements or any testimony about them during the

preliminary hearing.

        The dissent’s conclusions and proposed reversal are improperly based on an argument

that Bista did not make. “No ruling of the trial court . . . will be considered as a basis for reversal

unless an objection was stated with reasonable certainty at the time of the ruling, except for good

cause shown or to enable this Court to attain the ends of justice.” Rule 5A:18. Accordingly, “this

Court ‘will not consider an argument on appeal [that] was not presented to the trial court.’”

Farnsworth v. Commonwealth, 43 Va. App. 490, 500 (2004) (alteration in original) (quoting

Ohree v. Commonwealth, 26 Va. App. 299, 308 (1998)). Thus, appellate courts “will not

consider an argument that differs from the specific argument presented to the trial court, even if

it relates to the same general issue.” Edwards v. Commonwealth, 41 Va. App. 752, 761 (2003)

(en banc) (citing Floyd v. Commonwealth, 219 Va. 575, 584 (1978)). Moreover, “Rule 5A:18

applies to bar even constitutional claims.” Farnsworth, 43 Va. App. at 500 (quoting Ohree, 26

Va. App. at 308).

        At trial, Bista argued that he did not have a prior opportunity at the preliminary hearing to

cross-examine R.P. about her forensic interview statements because five specific circumstances

rendered the examination ineffective. He did not argue that the Commonwealth’s failure to

introduce the forensic interview statements or elicit testimony about them during the preliminary

hearing deprived him of a prior opportunity to cross-examine R.P. Thus, Rule 5A:18 precludes

reversing the trial court on that basis.23



        23
          Acknowledging that Bista did not assert the legal argument it raises sua sponte, the
dissent resists this conclusion by asserting that “[w]hen a party properly preserves a question of
constitutional or statutory interpretation,” this Court “‘is not limited to the particular legal
theories advanced by the parties, but rather retains the independent power to identify and apply
the proper construction of governing law.’” Infra p. 44 (quoting Reston Hosp. Ctr., LLC v.
Remley, 63 Va. App. 755, 773 n.11 (2014)).
                                                 - 25 -
       In addition, the dissent strays beyond this Court’s limited role by sua sponte crafting and

advancing an appellate argument that Bista does not raise. “Simply put, ‘[i]t is not the role of the

courts, trial or appellate, to research or construct a litigant’s case or arguments for him or her.’”

Bartley v. Commonwealth, 67 Va. App. 740, 746 (2017) (alteration in original) (quoting Sneed v.

Bd. of Pro. Resp. of the Sup. Ct. of Tenn., 301 S.W.3d 603, 615 (Tenn. 2010)). To the contrary,

this Court has a “duty ‘not to give opinions upon moot questions or abstract propositions, or to

declare principles or rules of law which cannot affect the matter in issue in the case before it.’”

Va. Dep’t of State Police v. Elliott, 48 Va. App. 551, 554 (2006) (quoting Hankins v. Town of Va.

Beach, 182 Va. 642, 644 (1944)). To address a question that is unasked and not properly before

this Court is to offer “an impermissible advisory opinion.” Va. Mfrs. Ass’n v. Northam, 74

Va. App. 1, 21 (2021). Yet the dissent does exactly that by recasting Bista’s narrow argument—

that specific circumstances prevented his counsel from effectively cross-examining R.P. before

trial—to address novel constitutional questions not properly before this Court.

       In sum, Bista has not established that he did not have a prior opportunity to

cross-examine R.P. before trial. Properly framed, Bista’s argument presents a narrow question

that Massey squarely addresses. Although R.P.’s cross-examination at the preliminary hearing




        We recognize that an appellate court may raise a legal theory sua sponte in appropriate
cases involving questions of constitutional or statutory interpretation. Nonetheless, the dissent
overlooks that this is the rare exception, not the rule. As the United States Supreme Court has
cogently stated, “[o]ur adversary system is designed around the premise that the parties know
what is best for them, and are responsible for advancing the facts and arguments entitling them to
relief.” Greenlaw v. United States, 554 U.S. 237, 243 (2008) (alterations in original) (quoting
Castro v. United States, 540 U.S. 375, 386 (2003) (Scalia, J., concurring in part and concurring
in judgment)). Therefore, in general, appellate courts “rely on the parties to frame the issues for
decision and assign to courts the role of neutral arbiter of matters the parties present.” Greenlaw,
554 U.S. at 243. Accordingly, this Court has held that “we will not, nor should we, address
issues sua sponte that were never argued.” Epps v. Commonwealth, 46 Va. App. 161, 177 n.3
(2005), aff’d on reh’g en banc, 47 Va. App. 687 (2006), aff’d, 273 Va. 410 (2007). To do
otherwise “would impermissibly place us in the role of advocate—far outside the boundaries of
our traditional adjudicative duties.” Johnson v. Commonwealth, 45 Va. App. 113, 116 (2005).
                                                 - 26 -
may have been less thorough than Bista “might desire,” he identifies nothing in the record that

rendered the examination constitutionally infirm. Campos, 67 Va. App. at 703; cf. Massey, 67

Va. App. at 130-31 (finding no Confrontation Clause violation where defendant had prior

opportunity to cross-examine victim and introduced later-discovered impeachment materials at

trial); see also California v. Green, 399 U.S. 149, 170 (1970) (holding trial court’s admission of

transcript of victim’s preliminary hearing testimony did not violate the Confrontation Clause

despite the victim’s extensive “lapse of memory”). Accordingly, because Bista offers no other

basis for reversal, we affirm the trial court’s admission of R.P.’s forensic interview statements.

                                         3. Harmless Error

       Even assuming that the trial court erred in admitting the forensic interview statements,

any error was harmless beyond a reasonable doubt. “The harmless-error concept is no mere

prudential, judge-made doctrine of appellate review. Harmless error is a legislative mandate.”

Commonwealth v. White, 293 Va. 411, 419 (2017); see Code § 8.01-678 (mandating harmless

error review in all cases). “Constitutional error, like other types of error, remains subject to

analysis under the doctrine of harmless error.” White, 293 Va. at 420 (quoting Foltz v.

Commonwealth, 284 Va. 467, 472 (2012)); see also Crawford v. Commonwealth, 281 Va. 84,

101 (2011) (applying harmless error review to violation of the Sixth Amendment’s Confrontation

Clause). “The proper inquiry for constitutional harmless error is ‘whether the [factfinder] would

have returned the same verdict absent the error.’” White, 293 Va. at 421-22 (alteration in

original) (quoting Washington v. Recuenco, 548 U.S. 212, 221 (2006)). “[W]hether such an error

is harmless in a particular case depends upon a host of factors,” including the “importance of the

[tainted evidence] in the prosecution’s case, whether [that evidence] was cumulative, the

presence or absence of evidence corroborating or contradicting the [tainted evidence] on material

points . . . [and] the overall strength of the prosecution’s case.” Crawford, 281 Va. at 101 (first

                                                - 27 -
through fifth alterations in original) (quoting Delaware v. Van Arsdall, 475 U.S. 673, 684

(1986)).

       The overall strength of the Commonwealth’s case against Bista, independent of the

forensic interview statements, was overwhelming. The transcript of R.P.’s preliminary hearing

testimony—the admission of which is unchallenged on appeal—established that Bista had

isolated her, pulled down her shorts and underpants, prevented her escape by physically forcing

her into a “dog position,” and licked her vagina and “butt” before penetrating both.24

Corroborating that testimony, R.P.’s mother testified that she caught Bista essentially en

flagrante as he knelt on the floor behind R.P., whose underpants were down, and Bista later

confessed that he had “licked” R.P.’s “private part.” Bista’s DNA in the “interior crotch” of

R.P.’s underpants, combined with the other evidence at trial, cemented his guilt.

       The forensic interview statements were largely cumulative of other evidence already

before the jury, including the transcript of R.P.’s preliminary hearing testimony. Although the

Commonwealth relied on the forensic interview video during closing argument to emphasize

consistencies among R.P.’s out-of-court statements and prior testimony, the video also contained

numerous inconsistent statements that significantly diminished its corroborative value and that

Bista relied on during closing argument to impeach R.P.s credibility, asserting that they

contradicted her preliminary hearing testimony and were sometimes factually impossible. On

balance, absent the forensic interview statements, the overall strength of the Commonwealth’s

case against Bista remains overwhelming. The forensic interview statements contributed little to

the Commonwealth’s case, and Bista leveraged their inconsistencies to his advantage.

Accordingly, we find “beyond a reasonable doubt that a rational [factfinder] would have found



       24
         While forcible sodomy under Code § 18.2-67.1 could include other acts, such as
cunnilingus, the indictment here specified only “anal intercourse.”
                                              - 28 -
the defendant guilty absent the error.” White, 293 Va. at 424 (quoting Neder v. United States,

527 U.S. 1, 18 (1999)); cf. Crawford, 281 Va. at 101-02 (holding trial court’s admission of

victim’s ex parte affidavit violated the Confrontation Clause but was harmless beyond a

reasonable doubt because the affidavit was cumulative of other evidence and overwhelming

DNA and other corroborative evidence proved defendant’s guilt).25

                                        II. Jury Instructions

        At trial, Bista proffered two proposed jury instructions regarding witness competency.

Instruction R provided: “A person is incompetent to testify if the court finds that the person does

not have sufficient physical or mental capacity to testify truthfully, accurately, or

understandably.” Instruction S stated: “A child is competent to testify if it possesses the

capacity to observe events, to recollect and communicate them, and has the ability to understand

questions and to frame and make intelligent answers, with a consciousness of the duty to speak

the truth.”

        Bista argued that the instructions were necessary because the trial court had admitted the

order finding R.P. incompetent to testify at trial. He contended that if the trial court did not “tell

[the jury] what incompetent means, they’re left only to their imaginations” and could “draw


        25
          Relying on the Montana Supreme Court’s decision in State v. Tome, 495 P.3d 54
(Mont. 2021), the dissent asserts that admitting the forensic interview video was not harmless as
to the sodomy charge because “[t]he specific evidence of anal penetration” was “sparse”
compared to that proving aggravated sexual battery. Therefore, the dissent concludes that it is
not clear beyond a reasonable doubt that the jury would have found Bista guilty of sodomy
without watching the video.
        Tome is unpersuasive. In Tome, the trial court admitted an unavailable child victim’s
hearsay statements at trial after denying Tome’s specific request to depose her. Id. at 58. No
other witnesses or physical evidence connected Tome to the crime. Id. at 60. The Montana
Supreme Court held that admitting the statements violated the Confrontation Clause because
Tome had no prior opportunity to cross-examine the victim about them. Id. at 67. Moreover, the
error was not harmless because the statements were the sole evidence of Tome’s guilt. Id.
        By contrast, the record here establishes that Bista not only could have cross-examined
R.P. at the preliminary hearing about her forensic interview statements, but DNA and other
corroborative evidence implicated him as the perpetrator. Thus, Tome is inapposite.
                                               - 29 -
negative inferences against” Bista. The Commonwealth responded that competency and

credibility were different because credibility is a factual question for the jury; therefore, the

instructions were “irrelevant” and would “confuse the jury.” The trial court denied the proffered

instructions. In its competency ruling, the trial court had stated that it did “not mean in any way

that [the trial court] view[ed] the child’s allegations against [Bista] to be untrustworthy.” The

trial court instead instructed the jury: “The Court’s competency ruling explains [R.P.]’s

unavailability at this trial. Credibility determinations as to witnesses and other evidence are

determined by you.”

       On appeal, Bista contends that the proffered jury instructions were “vital” to his defense

because the “only issue for the jury to decide” was the credibility and reliability of R.P.’s

out-of-court statements. Therefore, he argues that in denying the proffered instructions, the trial

court “hindered” his defense by preventing him from “being able to fully discuss with and

explain to the jury what a finding of incompetence meant.”

       “When reviewing a trial court’s refusal to give a proffered jury instruction, we view the

evidence in the light most favorable to the proponent of the instruction.” Pena Pinedo v.

Commonwealth, 300 Va. 116, 118 (2021) (quoting Commonwealth v. Vaughn, 263 Va. 31, 33

(2002)). In general, “the matter of granting and refusing jury instructions rests ‘in the sound

discretion of the trial court.’” Id. at 121 (quoting Cooper v. Commonwealth, 277 Va. 377, 381

(2009)). But we review de novo whether a proffered jury instruction “accurately states the

relevant law.” Graves v. Commonwealth, 65 Va. App. 702, 707 (2016) (quoting Sarafin v.

Commonwealth, 288 Va. 320, 325 (2014)). “This Court’s ‘sole responsibility in reviewing’ the

trial court’s decision ‘is to see that the law has been clearly stated and that the instructions cover

all issues which the evidence fairly raises.’” Id. (quoting Cooper, 277 Va. at 381).




                                                - 30 -
       “[W]hen a principle of law is vital to a defendant in a criminal case, a trial court has an

affirmative duty properly to instruct a jury about the matter.” Jimenez v. Commonwealth, 241

Va. 244, 250 (1991). But “[n]o instruction should be given . . . ‘which would be confusing or

misleading to the jury.’” Graves, 65 Va. App. at 708 (alterations in original) (quoting Mouberry

v. Commonwealth, 39 Va. App. 576, 582 (2003)). “If the principles set forth in a proposed

instruction are fully and fairly covered in other instructions that have been granted, a trial court

does not abuse its discretion in refusing to grant a repetitious instruction.” Fahringer v.

Commonwealth, 70 Va. App. 208, 211 (2019) (quoting Joseph v. Commonwealth, 249 Va. 78, 90

(1995)).

       The trial court correctly denied Bista’s proffered jury instructions because they created a

risk of confusing or misleading the jury and the alternative instruction fairly covered the same

issues. Under Virginia law, witness credibility and competency to testify are distinct

determinations, the former reserved to the fact finder and the latter to the trial court. See Durant

v. Commonwealth, 7 Va. App. 454, 462 (1988) (holding that although a judge presiding in a jury

trial determines a witness’s competency to testify, “the weight to be given to the evidence and a

determination of the witness’s credibility are matters for the fact finder to decide”). Instructions

R and S would have advised the jury that the trial court had already determined that R.P. was

unable to discern the truth. Thus, the proffered instructions might have confused the jury by

suggesting that the trial court’s competency ruling was a commentary on R.P.’s credibility. By

contrast, the trial court’s alternative instruction “fully and fairly” covered the same issue by

accurately stating the law while avoiding any such risk. Fahringer, 70 Va. App. at 211 (quoting

Joseph, 249 Va. at 90). Accordingly, we hold that the trial court did not abuse its discretion in

denying Bista’s proffered jury instructions.




                                                - 31 -
                                       III. Closing Argument

       At a pretrial hearing, the Commonwealth moved the trial court to preclude Bista from

arguing to the jury that R.P. was incredible because she had been found incompetent to testify.

The Commonwealth argued that competency and credibility were distinct determinations, but

conceded that the trial court’s competency ruling itself was admissible to explain R.P.’s absence

from trial. Bista countered that in finding R.P. incompetent to testify, the trial court had

determined “that she’s not credible” because competency “is part of the credibility analysis.”

Thus, Bista argued that the jury was entitled to “consider that analysis.” The trial court ruled that

Bista could inform the jury that R.P. was not present because the trial court had declared her

incompetent but could not attack her credibility on that basis.

       On appeal, Bista contends that the trial court erroneously limited his closing argument.

He argues that because the trial court admitted the order ruling R.P. incompetent to testify, the

trial court should have allowed him to “argue to the jury that it affected [R.P.’s] credibility.”

Bista also asserts that the trial court allowed the Commonwealth significant leeway to argue

“about why [R.P.] was believable,” while denying Bista “the same latitude.”

       “The doctrine of judicial restraint dictates that we decide cases ‘on the best and narrowest

grounds available.’” Commonwealth v. Swann, 290 Va. 194, 196 (2015) (quoting McGhee v.

Commonwealth, 280 Va. 620, 626 n.4 (2010)). The best and narrowest grounds may include a

finding that an error is harmless as a matter of law. See Code § 8.01-678; see also Kirby v.

Commonwealth, 50 Va. App. 691, 699 (2007) (noting that the harmless error doctrine is a

legislative mandate explicitly limiting the power of appellate courts). Under the harmless error

doctrine governing non-constitutional errors, “if there was ‘a fair trial on the merits and

substantial justice has been reached, no judgment shall be arrested or reversed . . . for any . . .

defect, imperfection, or omission in the record, or for any error committed on the trial.’” Shifflett

                                                - 32 -
v. Commonwealth, 289 Va. 10, 12 (2015) (alterations in original) (quoting Code § 8.01-678). If

“the error did not influence the jury, or had but slight effect, the verdict and the judgment should

stand.” Lienau v. Commonwealth, 69 Va. App. 254, 270 (2018) (quoting Clay v.

Commonwealth, 262 Va. 253, 260 (2001)).

         We conclude that any error in the trial court’s pretrial ruling was harmless. Despite

Bista’s argument that the trial court erroneously restricted his closing argument because the jury

was entitled to infer from R.P.’s incompetency to testify that she was incredible, the central

theme of Bista’s closing argument made exactly that point. Bista argued to the jury that “the

Commonwealth’s entire case rises and falls on whether or not you believe [R.P.]” and asserted

that there was “absolutely no reason” to credit her allegations. The record shows that Bista

repeatedly argued—without the Commonwealth’s objection or the trial court’s intervention—

that the jury should disbelieve R.P. because her competency hearing testimony proved she could

not distinguish between “truth” or “a lie.” In addition, Bista argued that R.P.’s autism rendered

her incapable of discerning the truth, asserting that autistic children “can’t maintain their lie and

that’s exactly what we have here.” Thus, although Bista complains that the trial court’s rulings

precluded him from arguing to the jury that R.P.’s statements were incredible because of her

incompetency, the record belies that claim.

         Bista’s contention that the trial court allowed the Commonwealth greater latitude to argue

regarding R.P.’s credibility is also meritless. A review of the trial transcripts demonstrates that

Bista’s closing argument comprised fifty-six pages of extensive argument devoted to challenging

R.P.’s credibility, including attacks based on R.P.’s incompetency to testify.26 Indeed, the jury’s




         26
              By comparison, the Commonwealth’s closing argument comprised only twenty-one
pages.
                                                - 33 -
acquittal of Bista on the rape charge supports the conclusion that the jury fully considered Bista’s

arguments and weighed R.P.’s credibility accordingly.

       In sum, Bista now complains of being deprived of the opportunity to make the very

arguments he made to the jury without limitation. Accordingly, we conclude that if the trial

court did err, such error “had but slight effect” and “the verdict and the judgment should stand.”

Lienau, 69 Va. App. at 270 (quoting Clay, 262 Va. at 260).

                                         CONCLUSION

       For the foregoing reasons, we affirm the trial court’s judgment.

                                                                                          Affirmed.




                                               - 34 -
Lorish, J., concurring in part, and dissenting in part.

       The Confrontation Clause27 is “[o]ne of the bedrock constitutional protections afforded to

criminal defendants.” Hemphill v. New York, 142 S. Ct. 681, 690 (2022). “Testimonial

statements of witnesses absent from trial” may only be constitutionally admitted at that trial

“where the declarant is unavailable, and only where the defendant has had a prior opportunity to

cross-examine.” Crawford v. Washington, 541 U.S. 36, 59 (2004). Bista argued below, and on

appeal, that his Confrontation Clause rights were violated when the court allowed the jury to

watch a 75-minute video depicting the victim’s out-of-court testimonial forensic interview

without giving Bista the opportunity to cross-examine the victim about that video at trial. And

he argued below, and here, that his opportunity to generally cross-examine the victim at her

preliminary hearing was not sufficient.28 I agree.


       27
          “In all criminal prosecutions, the accused shall enjoy the right . . . to be confronted
with the witnesses against him.” U.S. Const. amend. VI.
       28
            This question was preserved under Rule 5A:18. Prior to trial, Bista’s counsel argued it
would violate his Confrontation Clause rights to introduce the forensic interview at trial and
argued that the opportunity to cross-examine the victim at the preliminary hearing was not
constitutionally sufficient. The adequacy of this prior examination was squarely before the trial
court, which specifically questioned Bista’s counsel about whether she had “the statements made
to [the forensic interviewer] at the time of the prelim.” Bista maintained his objections at trial,
after trial, and on brief here, arguing that the prior opportunity to cross-examine the victim at the
preliminary hearing was insufficient because it was not “complete” and because “[t]he
opportunity to cross-examine [the victim] at the preliminary hearing was insufficient to satisfy
the mandates of the 6th Amendment.” Cf. Farnsworth v. Commonwealth, 43 Va. App. 490, 501
(2004) (because the appellant “failed to make any argument concerning the Full Faith and Credit
Clause before the trial court” he could not raise the constitutional question “for the first time on
appeal”); Edwards v. Commonwealth, 41 Va. App. 752, 761 (2003) (en banc) (Rule 5A:18
precluded appellant from arguing that one offense was not lesser-included of another because the
two had different statutory definitions of “law enforcement officer” when the only argument at
trial was about whether one of the offenses required proof that the assailant had knowledge the
victim was a law enforcement officer). Indeed, that Bista’s argument centers on the adequacy of
the prior opportunity to cross-examine the victim at the preliminary hearing was obvious to the
Commonwealth, which suggested there was no constitutional issue “[b]ecause the victim’s
forensic interview was substantially similar to her testimony at the preliminary hearing, and
because counsel was given an adequate opportunity to cross-examine the child victim about the
allegations at the preliminary hearing.” See Wright v. Norfolk & W. Ry. Co., 245 Va. 160, 168
                                                  - 35 -
       In this case of first impression, I conclude that a defendant cannot have a prior

opportunity to cross-examine a witness about an out-of-court declaration at a preliminary hearing

unless the Commonwealth elicited testimony about that declaration or introduced the statement

into evidence at that hearing. The majority’s reliance on caselaw addressing whether and when

prior cross-examination is sufficient to admit prior testimony at a preliminary hearing is

inapposite because Bista does not challenge the admission of statements made at the preliminary

hearing. This case is about out-of-court statements made on a different occasion altogether.

Because this error was not harmless under our heightened standard for constitutional errors, I

respectfully dissent from Part I.C of the majority opinion with respect to the sodomy count.

       I. None of our prior cases hold that the general opportunity to cross-examine a declarant
          is equivalent to the opportunity to cross-examine that declarant about specific prior
          out-of-court statements.

       The “principal evil at which the Confrontation Clause was directed was the civil-law

mode of criminal procedure, and particularly its use of ex parte examinations as evidence against

the accused.” Crawford, 541 U.S. at 50.29 “[T]he Framers would not have allowed admission of

testimonial statements of a witness who did not appear at trial unless he was unavailable to



(1993) (explaining a purpose of Rule 5A:18 is to give the opposing party “the opportunity to
meet the objection” (quoting Weidman v. Babcock, 241 Va. 40, 44 (1991))); Solomon v. Atl.
Coast Line R.R. Co., 187 Va. 240, 243 (1948) (“There is no necessity to apply [a procedural
default] rule where the character of the objection is perfectly patent.”). The majority’s
interpretation of Rule 5A:18 would require Bista to not only have raised the constitutional
question (which he did), and argue that the preliminary hearing was not an adequate opportunity
to cross-examine the victim (which he did), but to affirmatively propose what the Commonwealth
would have needed to do to satisfy the Constitution.
       29
          In prior cases, we have assumed that the confrontation rights under the Virginia
Constitution are equivalent to those under the Federal Constitution. Without consideration of the
history of these particular clauses, we merely relied on the general principle that “[w]e have
‘consistently held that the protections afforded under the Virginia Constitution are co-extensive
with those in the United States Constitution.’” Lilly v. Commonwealth, 50 Va. App. 173, 184
(2007) (quoting Rowley v. Commonwealth, 48 Va. App. 181, 187 n.2 (2006)). Future cases
might present the question of whether this assumption is supported through historical
consideration and comparison of these clauses.
                                                - 36 -
testify, and the defendant had had a prior opportunity for cross-examination.” Id. at 53-54. The

only constitutionally prescribed method of confrontation is cross-examination.

        This case is the first to present us with the question of whether the prior opportunity to

cross-examine required by the Confrontation Clause is statement or declarant specific. Our prior

cases have only considered whether a later-unavailable declarant’s prior preliminary hearing

transcript can be introduced at trial when the defendant had the opportunity to cross-examine that

declarant at that preliminary hearing. We apply a four-part test to determine whether the

Confrontation Clause is satisfied when the prosecution seeks to introduce a preliminary hearing

transcript at a later trial where the witness is unavailable to testify:

                (1) that the witness is presently unavailable;
                (2) that the prior testimony of the witness was given under oath (or
                in a form of affirmation that is legally sufficient);
                (3) that the prior testimony was accurately recorded or that the
                person who seeks to relate the testimony of the unavailable witness
                can state the subject matter of the unavailable witness’s testimony
                with clarity and in detail; and
                (4) that the party against whom the prior testimony is offered was
                present, and represented by counsel, at the preliminary hearing
                and was afforded the opportunity of cross-examination when the
                witness testified at the preliminary hearing.

Longshore v. Commonwealth, 260 Va. 3, 3-4 (2000) (emphases added); Schneider v.

Commonwealth, 47 Va. App. 609, 613 (2006) (affirming the pre-Crawford test “complies with

the new requirements of Crawford without alteration”). Only one of our prior cases examines

whether the opportunity to cross-examine at a particular preliminary hearing was enough to

satisfy the Confrontation Clause under the Longshore test. And the majority pegs everything on

this decision, Massey v. Commonwealth, 67 Va. App. 108 (2016). But under the Confrontation

Clause, the similarities between this case and Massey are meaningless in the shadow of the

differences.




                                                 - 37 -
       Here is the similarity: In both Massey and this case, the appellants argued that the

opportunity to cross-examine a later-absent witness at a preliminary hearing was not sufficient,

in part because they obtained additional information after the hearing that they could not have

used in that earlier cross-examination. The differences? In Massey, the prior testimonial

statement at issue was the transcript from the very same preliminary hearing where Massey had

been present, represented by counsel, and with the opportunity to cross-examine the witness

about that testimony. This case is not about whether the Confrontation Clause prevents the

admission at trial of the preliminary hearing transcript where the defendant had the opportunity

to cross-examine the later unavailable victim. It is about whether a pretrial hearing, where the

Commonwealth did not even mention the forensic interview—let alone introduce the

transcript—allowed Bista the opportunity to cross-examine the declarant about these out-of-court

statements.30

       Said another way, all of our prior cases considering the admissibility of a prior

testimonial statement are limited to examining whether the defendant could have cross-examined

the witness at the time the statement was made. See, e.g., Longshore, 260 Va. at 4 (requiring

“that the party against whom the prior testimony is offered was present, and represented by

counsel, at the preliminary hearing and was afforded the opportunity of cross-examination when

the witness testified at the preliminary hearing” (emphases added)). This case presents the

entirely different question of whether the general ability to cross-examine a witness at a pretrial

hearing can satisfy the Confrontation Clause—without any mention at the hearing of the prior

out-of-court testimonial statements.


       30
          I agree with the majority’s conclusion that the forensic interview was testimonial
because “the circumstances objectively indicate that there [was] no such ongoing emergency,
and that the primary purpose of the interrogation [was] to establish or prove past events
potentially relevant to later criminal prosecution.” Davis v. Washington, 547 U.S. 813, 822
(2006).
                                                - 38 -
       II. At a preliminary hearing, a defendant cannot effectively cross-examine a witness
           about prior statements that the Commonwealth never introduced or otherwise elicited
           testimony about.

       There are categories of testimonial hearsay statements that by their very nature will take

place outside the courtroom and outside the presence of the defendant. “Statements taken by

police officers in the course of interrogations” are a prime example. Crawford, 541 U.S. at 52.

As Crawford did not suggest that such statements were per se problematic under the

Confrontation Clause, by implication, it is possible for such out-of-court statements to be subject

to cross-examination in a manner that renders their later introduction at trial constitutional. But

past cases have only found the Confrontation Clause is satisfied, in this circumstance, where the

declarant is available to be cross-examined at the trial where the statements are introduced.31

       As a matter of first impression, I would hold that out-of-court testimonial statements must

be introduced by the Commonwealth at a prior hearing for a defendant to have a constitutionally

adequate opportunity for cross-examination about those statements. In other words, that a

declarant was generally subject to cross-examination is insufficient; she must be subject to

cross-examination concerning the out-of-court declaration. Without this requirement, we will

replicate the “principal evil at which the Confrontation Clause was directed” which was the “use

of ex parte examinations as evidence against the accused.” Id. at 50.




       31
          For example, the Supreme Court affirmed the introduction of a prior affidavit at trial
where the affiant testified at trial and was subject to cross-examination about the affidavit.
California v. Green, 399 U.S. 149 (1970). See also Marquis v. State, 242 So. 3d 86, 90 (Miss.
2018) (“[T]he admission of the recording did not violate the Confrontation Clause of the Sixth
Amendment, because Marquis had the opportunity to, and did, cross-examine J.D. at trial.”);
State v. Poulor, 932 N.W.2d 534, 538 (N.D. 2019) (affirming that introduction of complainant’s
video recorded statement did not violate the Confrontation Clause because the complainant was
available and testified at trial).
                                                 - 39 -
        While no other court has addressed this precise issue,32 a leading treatise reaches the

same conclusion. In Federal Evidence, Professors Christopher Mueller and Laird Kirkpatrick

pose the scenario where an assault victim makes testimonial statements to police officers about

her assault. 4 Christopher Mueller & Laird Kirkpatrick, Federal Evidence § 8:28 (4th ed. 2022).

The victim then testifies at the preliminary hearing, “where she tells the whole story of what

happened,” and is subject to cross-examination, but is then unavailable at trial. Id.

Acknowledging there would likely be no issue with introducing the transcript from that hearing,

the treatise poses the separate question: what if the “prosecutor elects to call the officer to testify

at trial to what the victim told him[?]” Id. After observing that “[w]e have not seen cases that

consider this point,” the treatise concludes “the right answer to this question is probably no.” Id.

While “the defense did have a chance to cross-examine the victim on what actually happened,

and to test her memory, perception, and candor in describing the acts, events, and conditions in

issue[,] . . . [t]he prior statement is certain to differ in some significant ways from the preliminary


        32
          Other jurists and states have affirmed that the Confrontation Clause requires more than
the general opportunity to cross-examine and that the prosecution must elicit the statements
sought to be admitted at trial so that the defendant has the opportunity to cross-examine the
witness about those statements. See State v. Blue, 717 N.W.2d 558, 566 (N.D. 2006) (“A
witness’s mere appearance at a preliminary hearing is not an adequate opportunity for
cross-examination for purposes under the Confrontation Clause.”); In re Personal Restraint of
Grasso, 84 P.3d 859, 868 (Wash. 2004) (en banc) (finding that the admission of a child victim’s
hearsay statements did not violate the Confrontation Clause because the defendant “enjoyed the
opportunity for full cross-examination about the alleged events and about [the] statements”
(emphasis added)); State v. Noah, 162 P.3d 799, 807 (Kan. 2007) (Davis, J., concurring)
(“Because I find that the requirements of unavailability and opportunity for cross-examination
discussed in Crawford and Davis relate to the statement sought to be admitted at trial, not
generally to the declarant who made that statement, I would hold that even a full
cross-examination at some point previously in the proceedings would not allow a court to admit
the victim’s statements by way of other witness’ testimony if the State did not first establish that
such statements had been subjected to cross-examination by offering into evidence the previous
transcript.” (second emphasis added)); State v. Rohrich, 939 P.2d 697, 700-01 (Wash. 1997)
(en banc) (“The opportunity to cross examine means more than affording the defendant the
opportunity to hail the witness to court for examination. It requires the State to elicit the
damaging testimony from the witness so the defendant may cross examine if he so chooses.”
(emphasis added)).
                                                - 40 -
hearing testimony—otherwise why would a prosecutor offer it?” Additionally, “[i]f the

statement also was not offered at the preliminary hearing, the defense had no chance to test the

statement itself, to probe the details that it relates, or to challenge the speaker about the statement

in any way.” Id. Indeed, “[w]hatever headway the defense might make in attacking the witness

on her memory or accuracy in describing the events is a pale substitute for cross-examination

that challenges the witness on the particular statement being offered in evidence.” Id.; see also 2

Barbara E. Bergman et al., Wharton’s Criminal Evidence § 6:10.30 (15th ed. 2021) (explaining

that “[e]ven if the prosecution puts a witness on the stand, it may not introduce his prior

testimonial statements if it does not at least first ask the witness to relay the substance of the

statements in court” because “[t]he Confrontation Clause ‘requires the State to elicit damaging

testimony from the witness so the defendant may cross examine if he so chooses’” (quoting State

v. Rohrich, 939 P.2d 697, 701 (Wash. 1997) (en banc))).

       That constitutionally sufficient cross-examination requires the Commonwealth to

affirmatively introduce or elicit testimony about prior out-of-court statements is also compelled

by the holding in Melendez-Diaz v. Massachusetts, 557 U.S. 305, 309-11 (2009). Our Supreme

Court explained that case this way: “In short, the [U.S.] Supreme Court held that a defendant’s

rights under the Confrontation Clause cannot be ‘replaced by a system in which the prosecution

presents its evidence via ex parte affidavits and waits for the defendant to subpoena the affiants

if he chooses.’” Cypress v. Commonwealth, 280 Va. 305, 315-16 (2010) (quoting

Melendez-Diaz, 557 U.S. at 324-25). Requiring the defendant to call the adverse witness

“impermissibly relieves the prosecution of its burden to present its witnesses against a

defendant.” Id. at 316; see also Melendez-Diaz, 557 U.S. at 324 (“More fundamentally, the

Confrontation Clause imposes a burden on the prosecution to present its witnesses, not on the

defendant to bring those adverse witnesses into court.”). A contrary rule would place a similar

                                                - 41 -
duty on a defendant to first elicit prior statements through cross-examination at a pretrial hearing,

and then to cross-examine the witness on the statements the defense just elicited.

        Not only would this impermissibly relieve the prosecution of its burden to elicit

out-of-court statements from a witness, it also contradicts the nature of cross-examination and

our precedent governing the same. “In this Commonwealth, the cross-examination of a witness

is limited to matters elicited on direct examination.” Smith v. Irving, 268 Va. 496, 501 (2004).

Indeed, the majority’s silence suggests a defendant must conduct cross-examination far beyond

what the Commonwealth elicited on direct at every preliminary hearing to be safe. This will

dramatically expand the scope of these hearings where the Commonwealth carries the burden to

show, merely, that there is probable cause of the charged criminal offenses. Criminal defendants

will need to conduct full cross-examination on every potential out-of-court statement at every

pretrial hearing to mitigate the risk that a witness is later found unavailable to testify at trial. Not

only will this be inefficient and contrary to the limited purpose of pretrial hearings, but we have

also repeatedly cautioned criminal defendants against stretching out preliminary hearings and

turning them into vehicles for discovery. See, e.g., Williams v. Commonwealth, 208 Va. 724,

729 (1968) (a defendant has no “right to call witnesses at the preliminary hearing for the purpose

of discovery”); see also 4 Mueller & Kirkpatrick, supra (arguing that “[e]ven if the defense knew

about the statement during the prior proceeding, there is no reason to burden the defense with

raising it, and legitimate tactical considerations would likely incline the defense not to do so”).33

Moreover, prosecutors who harbor doubts about a witness’s competence may now be




        33
          The implications of this rule would extend even further. If the prior statement need not
be introduced, or discussed, at a preliminary hearing for a defendant to have had the opportunity
to cross-examine the witness about it, a defendant who waives a preliminary hearing entirely
would also have had the theoretical opportunity to cross-examine the witness.
                                               - 42 -
incentivized to withhold a prior out-of-court statement from a preliminary hearing where it

would be subject to cross-examination.

       Here, the Commonwealth did not introduce the forensic interview at the preliminary

hearing and never asked the victim any questions about the statements she made during the

forensic interview. The Commonwealth correctly points out that Bista’s counsel vigorously

cross-examined the victim on the testimony she provided at the preliminary hearing about the

assault. But by its very nature, a cross-examination responds to testimony and evidence put forth

on direct.

       At trial, the jury was presented with a 75-minute video of the victim’s forensic interview

where she made numerous statements inconsistent with her testimony at the later preliminary

hearing and also discussed many things that were never brought up at the preliminary hearing.34

Bista had no opportunity to cross-examine the victim about these statements at the trial (because

she was found not competent to testify)35 or at the preliminary hearing. Indeed, that the court

found the victim could not understand the meaning of testifying under oath or how to distinguish

truth from falsehood, just months after the preliminary hearing, casts additional doubt on

whether Bista could have effectively cross-examined the victim about statements in the forensic

interview even if the Commonwealth had introduced them at that preliminary hearing. But I

need not reach that question here.


       34
          By way of example, during the forensic interview the victim described Bista kissing
her on the mouth and alleged that he put his hands on her neck so tight that she looked like she
was dying. She also described him dragging her shirt “like 20 times I mean like nine or ten
times” and that it caused her to keep bumping her head. Finally, she said Bista had recorded the
assault with a flip phone and that her grandmother had seen the videos.
       35
          As explained by the majority, the victim was eleven at the time of the assault and
suffered from autism spectrum disorder which impaired her socialization, memory, and ability to
learn and communicate. Her mother estimated her mental age as that of a “four to five-year-old
child.” At the competency hearing, the victim admitted to testifying to “false facts” at the prior
preliminary hearing.
                                              - 43 -
       III. The majority’s failure to consider these issues results in an incomplete, and
            inaccurate, interpretation of the Confrontation Clause.

       The majority ducks this issue entirely by suggesting that I rely on an argument Bista

never made. But our dispute is not really about sua sponte consideration of an issue not raised

below. It is about the grounds that an appellate court may consider in answering a question that

was clearly preserved and presented.

       When a party properly preserves a question of constitutional or statutory interpretation

(see note 28), the party’s focus on particular reasons or theories underscoring why a court’s

ruling was in error does not preclude us from identifying and applying the proper construction of

the law without relying exclusively on those exact theories. Indeed, “[w]hen an issue or claim is

properly before the court, the court is not limited to the particular legal theories advanced by the

parties, but rather retains the independent power to identify and apply the proper construction of

governing law.” Reston Hosp. Ctr., LLC v. Remley, 63 Va. App. 755, 773 n.11 (2014) (quoting

Kamen v. Kemper Fin. Servs., Inc., 500 U.S. 90, 99 (1991)); see also, e.g., Epps v.

Commonwealth, 46 Va. App. 161, 199 (2005) (Humphreys, J., concurring in part and dissenting

in part) (citing Elliott v. Commonwealth, 267 Va. 464, 472 (2004)) (explaining that “where a

party has challenged the applicability of a particular statute on appeal, appellate courts always

have the authority to raise and construe the plain meaning of that statute”).

       To justify its path of avoidance, the majority takes cover under general doctrines

underlying our adversarial system and the role parties play in presenting the issues for our

review. I agree that these principles shape our role when it comes to the issues parties have

preserved below and the questions parties raise on appeal.36 But I disagree that is it the “rare


       36
          The majority relies on cases that address the wholesale creation of new issues on
appeal, not the reasoning our Court may employ in resolving an issue that was preserved. For
example, the oft-quoted statement about “impermissibly plac[ing] us in the role of advocate—far
outside the boundaries of our traditional adjudicative duties,” described the problem with
                                               - 44 -
exception” for our courts to consider distinctions not specifically articulated by the parties in

addressing the issues the parties have raised.37

       Appellate courts do not hesitate to frame an issue that was preserved, and raised, to

ensure that the answer is a full and correct statement of the law. Most of the time, this draws no

objection. See, e.g., Hunter v. Hunter, 298 Va. 414, 427 (2020) (explaining in a unanimous

decision that appellant’s arguments “require that we reframe the ultimate question”); The Daily

Press, LLC v. Commonwealth, ___Va. ___, ___ (Oct. 20, 2022) (summarizing parties’ arguments

and “disagree[ing] with how this question has been framed” in a unanimous opinion). For

example, in unanimously reversing a circuit court for dismissing a cause of action based on

negligent repair, our Supreme Court relied on a distinction between nonfeasance and

misfeasance—originally recognized at common law—that the appellants never argued was

meaningful in any way. Tingler v. Graystone Homes, Inc., 298 Va. 63 (2019). Likewise, the

Supreme Court unanimously reversed a circuit court’s ruling on sanctions against a landlord after



reversing a judgment that was supported by an alternate holding that the appellant never
challenged. Johnson v. Commonwealth, 45 Va. App. 113, 116 (2005). Without the appellant
raising any challenge to an independent reason that the judgment was supported, we explained
why we could not sua sponte “raise a challenge on Johnson’s behalf to the trial court’s inevitable
discovery ruling, conceive of a reason to find fault with it, and then use that reason as a basis for
setting aside Johnson’s conviction.” Id. Of course, the majority appropriately concedes that we
may consider new issues sua sponte in “appropriate cases involving questions of constitutional
or statutory interpretation.” This could be such an appropriate case even if Bista had not raised
the issue, given the question of constitutional interpretation and the liberty interests at stake. But
because he did raise and preserve the issue, I do not decide this question.
       37
          Again, the majority’s cited cases do not square with this one. The unobjectionable
statement that it is not our role to “research or construct a litigant’s case or arguments for him or
her” comes from a case discussing an appellant’s failure to sufficiently assert the principles of
law, argument, and authorities under Rule 5A:20(e). Bartley v. Commonwealth, 67 Va. App.
740, 746 (2017) (quoting Sneed v. Bd. of Pro. Resp. of the Sup. Ct. of Tenn., 301 S.W.3d 603,
615 (Tenn. 2010)). Whereas in Bartley, the appellant offered “no legal support” from any
source, merely stating that he “does not believe that it is lawful for law enforcement, during the
execution of a valid search warrant, to lure third parties onto the property so they can be searched
too,” there is no question that Bista briefed his Confrontation Clause argument and cited to
relevant legal authority.
                                                 - 45 -
that landlord voluntarily dismissed an appeal from general district court to the circuit court,

relying on “the text of Code § 8.01-271.1 [and] our opinions applying it.” Robinson Fam., LLC

v. Allen, 295 Va. 130, 139 (2018). But the landlord never argued on appeal that the sanctions

decision was inconsistent with the text of Code § 8.01-271.1; instead, the landlord argued that

the lawsuit had been filed in good faith and that withdrawal of an appeal was not proof of bad

faith.

         Occasionally, as here, the reframing of an issue becomes the issue. See, e.g., Jones v.

Phillips, 299 Va. 285, 316 (2020) (Goodwyn, J. dissenting) (arguing that majority “appears to

resolve this case on the basis of a Black’s Law Dictionary definition of disposition that was not

argued before the circuit court or this Court, and to reverse the circuit court based upon an

argument that the circuit court did not have the opportunity to consider”); Shoemaker v.

Funkhouser, 299 Va. 471, 513 (2021) (Kelsey, J. dissenting) (arguing majority relies on an

argument interpreting Code § 29.1-509(C) that the appellant never made).

         So when should we limit our interpretation of the issues before us to parroting only the

precise words and reasoning of the parties? The answer necessarily involves the exercise of

judicial discretion. Here, there is no suggestion that Bista strategically elected against arguing

that there is a distinction between the opportunity to cross-examine a declarant in general and the

opportunity to cross-examine the declarant about a particular out-of-court statement. Nor does

consideration of this distinction compromise any principle of fundamental fairness. Instead,

considering this distinction is consistent with the rule that we “exercise our duty of judicial

review with great circumspection,” while also “honor[ing] the axiom that ‘[i]it is emphatically

the province and duty of the judicial department to say what the law is.’” Howell v. McAuliffe,

292 Va. 320, 350 (2016) (second alteration in original) (quoting Marbury v. Madison, 5 U.S.

137, 177 (1803)). The majority’s refusal to consider the logical endpoint of Bista’s properly

                                                - 46 -
preserved argument results in an inaccurate and incomplete interpretation of the Confrontation

Clause, at significant cost to Bista today, but also to the basic principles underlying a fair trial for

all future defendants.

           IV. The Confrontation Clause error was not harmless as to the sodomy charge.

        Bista was convicted of two separate charges: one for aggravated sexual battery, and one

for sodomy by anal penetration.38 To assess whether a constitutional error was harmless, we ask

whether “absent the [constitutional error] is it clear beyond a reasonable doubt that the

[factfinder] would have returned a verdict of guilty?” Commonwealth v. White, 293 Va. 411, 421

(2017) (quoting United States v. Hasting, 461 U.S. 499, 510-11 (1983)). In other words, we ask

“whether there is a reasonable possibility that the evidence complained of might have

contributed to the conviction.” Id. at 420-21 (quoting Chapman v. California, 386 U.S. 18, 23

(1967)).

        Considering the evidence of aggravated sexual battery39 in the light most favorable to the

Commonwealth, there was significant other evidence of this offense—the preliminary hearing

transcript where the victim testified to the assault, testimony from the victim’s mother who

walked into a room where she saw her daughter’s shorts drawn below her knees and Bista

kneeling behind her, testimony from the mother that Bista confessed he had “licked” the victim’s

“private part,” and forensic testing which could not eliminate Bista as a contributor to non-semen

DNA found in the interior crotch of the victim’s underwear. Therefore, even assuming there was

error in admitting the forensic interview, I concur with the majority that the error was harmless

as to this count given the other evidence of aggravated sexual battery.


        38
         While forcible sodomy under Code § 18.2-67.1 could include other acts, such as
cunnilungus, the indictment here specified only “anal intercourse.”
        39
          Under Code § 18.2-67.3, aggravated sexual battery requires that the defendant sexually
abuse the victim and, as relevant here, that the victim is under thirteen.
                                                - 47 -
       The specific evidence of anal penetration necessary to support the sodomy conviction,

however, was comparatively sparse. In its briefing on appeal, the Commonwealth points only to

the victim’s testimony at the preliminary hearing and her forensic interview as evidence of the

sodomy. The first time the victim alleged anal penetration was during the forensic interview.40

She then testified to the same during the preliminary hearing. And her parents testified at trial

that the victim told them at some point that Bista “put it on the front and tried to put it on the

back.” I cannot say it is clear beyond a reasonable doubt that the jury would have still returned a

verdict of guilty without watching the 75-minute video of the victim speaking to the forensic

interviewer.41 And so I dissent from this conclusion in Part I.C of the majority opinion.

                                           CONCLUSION

       That a child would be sexually assaulted is every parent’s worst nightmare. That it was a

family friend—known to the child as “grandpa”—who committed the assault, is unimaginable.

But in the face of bad facts, we should resist the temptation to make bad law. For the reasons set

forth above, I would affirm Bista’s conviction for aggravated sexual battery, for which he is

sentenced to serve 20 years of incarceration. But I would reverse Bista’s conviction for forcible




       40
           During the hearing on whether to permit the victim’s statements under Code
§ 19.2-268.3, the victim’s mother initially testified that the victim immediately disclosed to her
“that he took his private part in my front and back both sides. He entered it.” But the mother
later clarified that the daughter only immediately alleged vaginal penetration. When both parents
were interviewed by law enforcement, neither said, at that time, that the victim had disclosed
anal penetration.
       41
            The Supreme Court of Montana recently held that the admission of a forensic interview
at trial violated the defendant’s Confrontation Clause rights because the defendant had no
opportunity to cross-examine the witness about the statements in the interview and concluded
that introduction of the video was not harmless. State v. Tome, 495 P.3d 54 (Mont. 2021). “The
jury heard from [the victim’s] own lips how Tome had abused her, they saw her gestures, they
observed her demeanor, and the video was a powerful presentation of the State’s complaining
witness—a witness who was out-of-reach and unavailable for cross-examination,” and therefore,
the introduction of this out-of-court statement was not harmless. Id. at 67.
                                               - 48 -
sodomy, for which he received the mandatory minimum sentence of life imprisonment, and

remand for a new trial, because the Confrontation Clause requires more.




                                             - 49 -